DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.
Of the above claims 9-13 is/are withdrawn from consideration.

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sehgal et al (hereinafter Sehgal et al), U.S. Patent No. 10,573,397 B1.
Referring to claim 14, Sehgal discloses a control method of a memory device, the method comprising:
a first microcontroller [fig. 1, controller 102] loading a plurality of parameters for a digital analog converter (DAC) computation [figs. 1 and 5; col. 18, lines 26-37, the memory system can maintain corresponding sets of programming parameters. The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316 (FIG. 5) on a memory die 300. During operation, the programming parameters for a given die can be maintained on the controller and supplied to the die; hence controller 102 provides/loads parameters to 316 for a digital to analog conversion]; and
a second microcontroller [fig. 5, element 316 (which is part of memory packages 104; col. 4, lines 19-21)] executing the DAC computation [col. 18, lines 26-37, the memory system can maintain corresponding sets of programming parameters. The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316 (FIG. 5) on a memory die 300; translating from digital to analog is equivalent to “executing the DAC computation”].
Referring to claim 16, Sehgal discloses the control method of claim 14, further comprising one of the first microcontroller and the second microcontroller generating conditions using the parameters loaded by the first MCU [Sehgal, col. 18, lines 26-37, The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316; the analog voltage levels equivalent to claimed “conditions”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al (hereinafter Sehgal et al), U.S. Patent No. 10,573,397 B1, in view of Achter et al (hereinafter Achter), U.S. Publication No. 2018/0102704 A1.
Referring to claim 1, Sehgal discloses a memory device [fig. 1, col. 4, lines 36-37, element 120 equivalent to memory device] comprising:
a memory array [fig. 1, memory packages 104]; and
a controller [fig. 1, element 100] comprising:
a first microcontroller unit (MCU) [fig. 1, controller 102] comprising a microcontroller [fig. 1, controller 102], the MCU to execute a first method comprising loading a plurality of parameters for a digital analog converter (DAC) computation [figs. 1 and 5; col. 18, lines 26-37, the memory system can maintain corresponding sets of programming parameters. The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316 (FIG. 5) on a memory die 300. During operation, the programming parameters for a given die can be maintained on the controller and supplied to the die; hence controller 102 provides/loads parameters to 316 for a digital to analog conversion]; and
The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316 (FIG. 5) on a memory die 300; translating from digital to analog is equivalent to “executing the DAC computation”].
	Sehgal does not explicitly disclose the first MCU comprising firmware stored thereon and executing the firmware by the microcontroller; and 
the second MCU comprising firmware stored thereon and executing the firmware by the second microcontroller.
However, Achter discloses the first MCU comprising firmware stored thereon and executing the firmware by the microcontroller [paragraph 57, firmware instructions...such instructions may be used to program and control one or more semiconductor devices that include one or more general-purpose or special-purpose processors (e.g., such as CPUs) or equivalents thereof (e.g., such as processing cores, processing engines, microcontrollers, and the like), so that when executed by the processor(s) or the equivalents thereof, the instructions cause the device(s) to perform various operations]; and 
the second MCU comprising firmware stored thereon and executing the firmware by the second microcontroller [paragraph 57, firmware instructions...such instructions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Achter in the invention of Sehgal, to implement the first MCU comprising firmware stored thereon and executing the firmware by the microcontroller; and the second MCU comprising firmware stored thereon and executing the firmware by the second microcontroller, in order to provide fast ramp, low supply charge-pump circuits without the deficiencies of high standby voltage, current leakage, and larger chip area [Achter, paragraph 13].
Referring to claim 3, the modified Sehgal discloses the memory device of claim 1, wherein at least one of the first method and the second method further comprises generating conditions using the parameters loaded by the first MCU [Sehgal, col. 18, lines 26-37, The parameters can be maintained as digital values which are then translated into analog voltage levels by the power control module 316; the analog voltage levels equivalent to claimed “conditions”].
Referring to claim 8, the modified Sehgal discloses the memory device of claim 1, wherein the memory device comprises a three- dimensional (3D) Not-And (NAND) memory device [Sehgal, col. 9, lines 1-2].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Achter, as applied to claim 1 above, in view of Kim et al (hereinafter Kim), U.S. Publication No. 2011/0107016 A1, and further in view of Pastorello et al (hereinafter Pastorello), U.S. Patent No. 10,511,312 B1.
Referring to claim 2, the modified Sehgal does not explicitly disclose the memory device of claim 1, wherein the first method further comprises:
receiving a command and an address from an external device.
However, Kim discloses receiving a command and an address from an external device [paragraph 28, The MCU 130 may receive control commands, address signals, and data signals from the host interface 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in the invention of modified Sehgal, to implement wherein the first method further comprises:  receiving a command and an address from an external device, in order to reduce searching time [Kim, paragraph 31].
The modified Kim does not explicitly disclose receiving an instruction from a read-only memory (ROM), and
executing the instruction received from the ROM.
However, Pastorello discloses receiving an instruction from a read-only memory (ROM) [fig. 6, col. 8, lines 60-64; col. 9, lines 2-4], and
executing the instruction received from the ROM [fig. 6, col. 8, lines 60-64; col. 9, lines 2-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pastorello in the invention of the modified Kim, to implement receiving an instruction from a read-only memory .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Achter, as applied to claim 1 above, and further in view of Lin et al (hereinafter Lin), U.S. Publication No. 2004/0049628 A1.
Referring to claim 4, the modified Sehgal does not explicitly disclose the memory device of claim 1, wherein the first method further comprises:
generating conditions using the parameters, and
transmitting the conditions and parameters to a load register.
However, Lin discloses wherein the first method further comprises:
generating conditions using the parameters [paragraphs 114-143, task registers loaded with DSA_REG=1, where the condition is “1” and the parameter is “DSA_REG”], and
transmitting the conditions and parameters to a load register [paragraph 114, Initially, the MCU 22 loads the task register sets 32 with the data for the start of task 1. Once the parameters for the registers for task 1 have been loaded into the task register set 32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lin in the invention of the modified Sehgal, to implement wherein the first method further comprises:  generating conditions using the parameters, and transmitting the conditions and parameters to a load register, in order to perform a plurality of tasks simultaneously [Lin, paragraph 1].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Achter, in view of Lin, as applied to claim 4 above, and further in view of Berkovich et al (hereinafter Berkovich), WO 96/17298.
Referring to claim 5, the modified Sehgal does not explicitly disclose the memory device of claim 4, wherein the second method further comprises obtaining data from the load register and adding the data to a temporary register.
However, Berkovich discloses wherein the second method further comprises obtaining data from the load register and adding the data to a temporary register [p. 14, lines 1-13, “The contents of scratch pad register 5 are placed in the queue associated with MCU 5 on the processing element selected for execution and, when the information reaches the top of the queue, is transferred to register A of the processing element assigned”; hence the contents are retrieved from scratch pad register 5 and added to register A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Berkovich in the invention of the modified Sehgal, to implement wherein the second method further comprises obtaining data from the load register and adding the data to a temporary register, in order to provide improved performance by avoiding bottlenecks [Berkovich, p. 3, line 34 – p. 4, line 5].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Achter, as applied to claim 1 above, and further in view of Fulga, U.S. Publication No. 2008/0094138 A1.
Referring to claim 6, the modified Sehgal does not explicitly disclose the memory device according to claim 1, wherein the second method further comprises transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators.
However, Fulga discloses wherein the second method further comprises transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators [paragraph 49, digital-to-analog converters (DAC) 1014A, 1014B, and 1014C; the analog control voltage from the corresponding DAC is coupled to a first voltage regulator 1007, which regulates the voltage and stabilizes it prior to feeding the charge pump 1008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fulga in the invention of the modified Sehgal, to implement wherein the second method further comprises transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators, in order to operate at a desired gain value without degrading system performance [Fulga, paragraph 9].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Achter, in view of Lin, in view of Berkovich, as applied to claim 5 above, and further in view of Fulga, U.S. Publication No. 2008/0094138 A1.
Referring to claim 7, the modified Sehgal does not explicitly disclose the memory device according to claim 5, wherein the second method further comprises transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fulga in the invention of the modified Sehgal, to implement wherein the second method further comprises transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators, in order to operate at a desired gain value without degrading system performance [paragraph 9].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Kim et al (hereinafter Kim), U.S. Publication No. 2011/0107016 A1, and further in view of Pastorello et al (hereinafter Pastorello), U.S. Patent No. 10,511,312 B1.
Referring to claim 15, Sehgal does not explicitly disclose the control method of claim 14, further comprising the first microcontroller:
receiving a command and an address from an external device.
However, Kim the first microcontroller:
receiving a command and an address from an external device [paragraph 28, The MCU 130 may receive control commands, address signals, and data signals from the host interface 110].

The modified Kim does not explicitly disclose receiving an instruction from a read-only memory (ROM), and
executing the instruction received from the ROM.
However, Pastorello discloses receiving an instruction from a read-only memory (ROM) [fig. 6, col. 8, lines 60-64; col. 9, lines 2-4], and
executing the instruction received from the ROM [fig. 6, col. 8, lines 60-64; col. 9, lines 2-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pastorello in the invention of the modified Kim, to implement receiving an instruction from a read-only memory (ROM), and executing the instruction received from the ROM, in order to provide low output delay mismatch [Pastorello, col. 10, lines 30-32].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Lin et al (hereinafter Lin), U.S. Publication No. 2004/0049628 A1.
Referring to claim 17, Sehgal does not explicitly disclose the control method of claim 14, further comprising:
the first microcontroller generating conditions using the parameters, and
transmitting the conditions and parameters to a load register.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lin in the invention of Sehgal, to implement the first microcontroller generating conditions using the parameters, and transmitting the conditions and parameters to a load register, in order to perform a plurality of tasks simultaneously [Lin, paragraph 1].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Lin, as applied to claim 17 above, and further in view of Berkovich et al (hereinafter Berkovich), WO 96/17298.
Referring to claim 18, the modified Sehgal does not explicitly disclose the control method of claim 17, further comprising:
the second microcontroller obtaining data from the load register and adding the data to a temporary register.
However, Berkovich discloses the second microcontroller obtaining data from the load register and adding the data to a temporary register [p. 14, lines 1-13, “The contents of scratch pad register 5 are placed in the queue associated with MCU 5 on the processing element selected for execution and, when the information reaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Berkovich in the invention of the modified Sehgal, to implement the second microcontroller obtaining data from the load register and adding the data to a temporary register, in order to provide improved performance by avoiding bottlenecks [Berkovich, p. 3, line 34 – p. 4, line 5].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Fulga, U.S. Publication No. 2008/0094138 A1.
Referring to claim 19, Sehgal does not explicitly disclose the control method of claim 14, further comprising the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators.
However, Fulga discloses the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators [paragraph 49, digital-to-analog converters (DAC) 1014A, 1014B, and 1014C; the analog control voltage from the corresponding DAC is coupled to a first voltage regulator 1007, which regulates the voltage and stabilizes it prior to feeding the charge pump 1008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fulga in the invention of the Sehgal, to implement the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators, in .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal, in view of Lin, in view of Berkovich, as applied to claim 18 above, and further in view of Fulga, U.S. Publication No. 2008/0094138 A1.
Referring to claim 20, the modified Sehgal does not explicitly disclose The control method according to claim 18, further comprising the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators.
However, Fulga discloses the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators [paragraph 49, digital-to-analog converters (DAC) 1014A, 1014B, and 1014C; the analog control voltage from the corresponding DAC is coupled to a first voltage regulator 1007, which regulates the voltage and stabilizes it prior to feeding the charge pump 1008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fulga in the invention of the modified Sehgal, to implement the second microcontroller transferring a DAC value comprising a result of the DAC computation, to a plurality of charge pumps and voltage regulators, in order to operate at a desired gain value without degrading system performance [paragraph 9].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oxman et al, U.S. Publication No. 2009/005005 A1, discloses two MCUs [fig. 16].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Farley Abad/Primary Examiner, Art Unit 2181